EXHIBIT 10i.5

 

This amends the Schedule of Management Parties filed as a schedule to the Form
of Management Agreement filed by the Registrant as Exhibit 10.5 to the Company’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2001.

 

schedule of management parties

 

 

Name

 

Title

 

Amount

 

Date

 

 

 

 

 

 

 

 

 

Janet M. Dolan

 

President and Chief Executive Officer

 

$

367,500

 

May 22, 2001

 

 

 

 

 

 

 

 

 

James H. Moar

 

Chief Operating Officer

 

$

286,000

 

May 22, 2001

 

 

 

 

 

 

 

 

 

Richard M. Adams

 

Vice President

 

$

178,092

 

May 22, 2001

 

 

 

 

 

 

 

 

 

Anthony T. Brausen

 

Vice President, Chief Financial Officer and Treasurer

 

$

205,000

 

May 22, 2001

 

 

 

 

 

 

 

 

 

Grant M. DesRoches

 

Vice President

 

$

154,876

 

May 22, 2001

 

 

 

 

 

 

 

 

 

Thomas J. Dybsky

 

Vice President

 

$

170,888

 

May 22, 2001

 

 

 

 

 

 

 

 

 

James J. Seifert

 

Vice President, General Counsel & Secretary

 

$

170,625

 

May 22, 2001

 

 

 

 

 

 

 

 

 

David T. Vedder

 

Vice President

 

$

160,364

 

May 22, 2001

 

 

 

 

 

 

 

 

 

Steven K. Weeks

 

Vice President

 

$

160,200

 

May 22, 2001

 

 

 

 

 

 

 

 

 

Anthony Lenders

 

Managing Director, TNV

 

$

210,000

 

May 22, 2001

 

 

 

 

 

 

 

 

 

Robert J. Luck

 

Director, Australia/Export/Japan

 

$

145,320

 

May 22, 2001

 

 

 

 

 

 

 

 

 

Rex L. Carter

 

Vice President, E-Solutions

 

$

250,000

 

October 15, 2001

 

 

 

 

 

 

 

 

 

H. Chris Killingstad

 

Vice President, North America

 

$

305,000

 

March 13, 2002

 

 

 

--------------------------------------------------------------------------------